Trespass vi et armis to recover damages for taking a bed and bedclothing.
The proof was that the female plaintiff was the daughter of the defendant's testatrix, Rachel Boswell, and had for several years prior to her mother's death lived separately from her; that a short time before her decease the mother expressed dissatisfaction with the provision she had made in her will for her said daughter to two or three witnesses, and in her conversations with them, explaining how she was not quite as destitute as might be supposed, said "that her daughter was the owner of a good bed and furniture; that it was at Samuel Patterson's and would be left there for her, and nobody could take it away." The testatrix lived at Samuel Patterson's, called that her home, and kept possession of the bed to the time of her death. The defendant, as her executor, then took possession of it and sold it, the sale being forbidden.
The plaintiffs having closed their testimony, the court intimated an opinion that trover, and not trespass, was the proper remedy, and that the latter could not be maintained upon the proofs in this cause. In submission to this opinion the plaintiffs suffered a judgment of nonsuit to be entered, and appealed to the Supreme Court.
This is an action of trespass vi et armis de bonis     (213)asportatis in taking and carrying away a bed and its furniture, the property of the plaintiffs. Plea, not guilty. The judge in his charge to the jury assumes that trover would lie for the plaintiffs, and, therefore, that the plaintiffs must have had not only the title to the bed, but *Page 156 
also the right to the immediate and exclusive use and possession of it. It seems that the mother of Mrs. Setzar was the bailee of the bed, and the defendant, when he took possession of it as her executor, stood in the same relation. The bailor demanded of him the bed, and he refused to give it up. This refusal turned him into a wrong-doer, and was in itself evidence of a conversion. The defendant, however, went on and sold the bed to some third person. Can an action of trespass be sustained by the bailor for these acts done by the bailee? If a bailee misuses the thing bailed, an action on the case lies; and if the bailee, on demand, refuses to deliver up the thing bailed, or sells it, but does not destroy it, then trover might be brought. But if the bailee destroys the thing bailed, as if sheep or cattle be bailed and the bailee kills them, then trover or trespass may be maintained by the bailor against the bailee, as the bailment is determined by the act. Co. Lit., 57 (a), 58, 200 (a); 3 Stephens, N. P., 2637. It does not appear from the case that the bed is destroyed or out of reach of the plaintiffs, and trover may often be brought when trespass cannot, 2 Saund. 47 (p.); as if goods are lent or delivered to another to keep, and he refuses to return them on demand, trespass does not lie, but the proper remedy is trover. The judgment must be
PER CURIAM.                                            Affirmed.
(214)